


Exhibit 10.2
 
Independent Director Compensation Policy
 
1.             Base Compensation.  Natural Gas Services Group, Inc. (the
"Company") shall pay each director who meets the criteria for each of
(i) a “non-employee director,” as such term is used in Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), and
(ii) “independent director,” as defined in the rules and regulations of the New
York Stock Exchange (each, an "Independent Director"), an amount of $25,000 for
2012 and $30,000 per annum thereafter until such amount is recommended for
change by the Compensation Committee. Such base compensation amounts are payable
in four equal installments at the time of each quarterly meeting of the Board of
Directors.
 
2.             Committees. The chairperson of the Audit Committee and the
chairperson of the Compensation Committee shall receive additional annual
compensation equal to 33% of their base quarterly cash fee.
 
3.             Reimbursement of Travel and Other Expenses. The Company shall
promptly pay or reimburse each Independent Director for all ordinary and
reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by such Independent Director in connection with attending
meetings of the Board and any committee thereof on which he serves; provided
that such Independent Director submits proof of such expenses, with all properly
completed forms as prescribed from time to time by the Company, no later than 60
days after such expenses have been so incurred.
 
4.             Restricted Stock Grants. Each Independent Director shall receive
an award of 2,500 shares of Restricted Stock (as defined in the Natural Gas
Services Group, Inc. 2009 Restricted Stock/Unit Plan (the "Plan") under the Plan
on the first day of each calendar year. An Independent Director who joins the
Company's Board during the year shall receive upon joining the Board a prorated
number of restricted shares equal to the number of full months remaining in the
calendar year including the month in which he or she joined the Board (for
example, an Independent Director who joined the Board on March 15th would be
granted 2,084 restricted shares (2,500 x 10/12)). Subject to such Independent
Director’s continued service as an Independent Director, such Restricted Stock
shall vest in quarterly installments beginning in the year following the year of
grant, subject to acceleration under the Plan.  Effective upon such Independent
Director’s resignation (except by retirement) or removal from the Board, all
unvested shares of Restricted Stock held by such Independent Director shall be
forfeited.


5.    Amendments. This Policy may be amended upon recommendation by the
Compensation Committee and approval by the majority of the members of the Board
of Directors.




